Yesawich Jr., J.
Appeals from two orders of the Family Court of Rensselaer County (Hummel, J.), entered January 18, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
After an altercation between respondent and two Rensselaer County Sheriff’s Deputies who were attempting to arrest him, respondent was charged with conduct which, if committed by an adult, would have constituted assault in the second degree, a class D felony, and resisting arrest, a class A misdemeanor. Pursuant to the terms of a counseled plea bargain, respondent admitted resisting arrest in full satisfaction of the petition. Residential placement had been agreed upon and was ordered, but when it was learned that no facility would accept respondent, he agreed to be placed with the Division for Youth.
*892The only issue needing discussion is whether Family Court failed to comply with the statutory prerequisites relating to the acceptance of an admission (see, Family Ct Act § 321.3 [1]).* Though respondent was told, at his initial appearance, that an admission or finding of guilt could result in his being "placed outside the home”, he was not made aware of any dispositional possibilities at the time of his admission, nor was he ever told the exact nature of such placement or its possible duration. Respondent and his mother—who had not been present at respondent’s prior court appearance—should have been apprised of the range of possible dispositional alternatives before Family Court accepted the admission. Under these circumstances, reversal is mandated (see, Matter of Anthony D., 205 AD2d 533; Matter of Herbert TT., 192 AD2d 916, 917, supra; Matter of Brian 00., 158 AD2d 816). Inasmuch as respondent has completed the period of placement, dismissal of the petition is warranted (see, Matter of Edgar Q., 185 AD2d 432, 433).
Cardona, P. J., Crew III and White, JJ., concur.

 To the extent that respondent’s notice of appeal is from the fact-finding order, the appeal must be dismissed (see, Matter of Herbert TT., 192 AD2d 916, 917). The merits of that order, however, will be addressed in the appeal from the dispositional order.